Citation Nr: 1440501	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for small bowel obstruction, status post surgical repair of ruptured jejunum.  

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for dental condition, shown as erosion of the enamel of the teeth and attrition, claimed as secondary to service-connected GERD, for VA compensation and treatment purposes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 RO decision that denied an increased rating for GERD and service connection for bowel obstruction, and declined to reopen the Veteran's claim of secondary service connection for dental condition.  A videoconference hearing was held in March 2014.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and VBMS.

With respect to dental claim, a claim for dental compensation must also be considered as a claim for dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  As it appears that the question of entitlement to dental treatment has never been addressed by the RO, the issue is not properly before the Board.  Further discussion of this matter will be addressed in the remand portion of this appeal.  This is consistent with the Veteran's apparent intention as set forth by his representative at the Board hearing.  During the hearing, the representative stated that VA committed clear and unmistakable error inasmuch as the file was never sent to the VA medical center for dental treatment.  As this may alternately represent the intent to file a claim for revision of a rating decision based on clear and unmistakable error, that matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for a dental condition secondary to service-connected GERD, for purposes of VA outpatient dental treatment, an increased rating for GERD and service connection for small bowel obstruction, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed May 2001 rating decision, the RO denied the Veteran's claim for service connection for a dental condition as secondary to service-connected disability of residuals of ruptured jejunum on the basis that the Veteran's dental condition (replaceable missing teeth) caused by his service-connected disability of residuals of ruptured jejunum was, under the laws administered by VA, not a disability for which VA disability compensation is payable.

2.  Evidence received since the May 2001 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a dental condition for compensation purposes.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been presented to reopen a claim of entitlement to service connection for dental condition, shown as erosion of the enamel of the teeth and attrition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claim for entitlement to service connection for a dental condition, for compensation purposes, secondary to GERD.  The Board will address preliminary matters and provide a decision on the issue on appeal.

Duties to Notify and Assist

In correspondence dated in August 2005 and May 2006, prior to the August 2006 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The latter letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specific to request to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the August 2005 notice letter included the criteria for reopening the previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for his claim that was found insufficient in the previous denial. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  The VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceeding to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in the provisions of 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).  As set forth below, the Veteran has not submitted new and material evidence to reopen the claim for service connection for a dental disability for compensation benefits.  Accordingly, VA has no further duty to assist him in the development of his claim. 

Also, as noted above, the Veteran presented testimony in a videoconference Board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation. These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked. This was done during the March 2014 hearing before the Board.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Claim to Reopen

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002); 38 C.F.R. § 3.156 (2013).

Finally adjudicated claims may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in August 2005.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

In determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2013) (delineating the dental disabilities for which compensation is warranted).  Compensation is available for loss of teeth only if the lost masticatory surface cannot be restored by suitable prosthesis and if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2013) (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  38 C.F.R. § 3.381 (2013).

In a May 2001 rating decision, the RO denied service connection for a dental condition finding that the evidence failed to show a disability for which compensation could be established.  That rating decision is final because the Veteran did not file a timely appeal with respect to the rating decision.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104.  In addition, no documentation was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(a).

The relevant evidence before VA at the time of the May 2001 rating decision included service and post-service VA treatment records, as well as a March 2001 VA dental examination report.  The Veteran reported during outpatient VA medical treatment in June 2000 that he planned to go to UCHSC for his future dental care.  Notably, the March 2001 VA examination report reflected erosion of teeth due to chronic vomiting and reflux, in turn due to GERD due to injury in service.  The claim was denied despite this noted causative connection because VA regulations provide that compensation for loss of teeth due to loss of substance body and maxillae without loss of continuity, apply only to bone loss through trauma or disease, and not to the loss of the alveolar process as a result of periodontal disease.  It noted that the Veteran's conditions were not disabling and may be considered service-connected solely for the purpose of determining entitlement to examinations or treatment.  

The Board finds that the evidence received since the last final decision is cumulative of the evidence of record at the time of that 2001 decision and does not raise a reasonable possibility of substantiating the claim.  The evidence consists of the Veteran's statements and testimony that erosion of his teeth is related to his GERD symptoms.  Moreover, he has submitted a letter from his dentist attesting to this connection as well.  Even presuming the credibility of this evidence, it is duplicative and/or cumulative of evidence that was considered at the time of the May 2001 rating decision.  Regardless of the question of competency and credibility, the Veteran's contentions are entirely cumulative of contentions previously made.  Similarly, the medical opinion evidence is duplicative of the March 2001 opinion.  The record continues to be replete with reference to the fact that the Veteran's teeth erosion is caused by his GERD symptoms.  It nonetheless remains uncontroverted that there is not a current dental disability for which service connection may be granted for compensation purposes under VA regulations.  Without evidence of such disability, the claim for service connection for a dental condition for compensation purposes cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013).  As the RO previously denied on this basis, the Board finds that new and material evidence has not been submitted as to the Veteran's claim for entitlement to service connection for a dental condition for compensation purposes and further finds that the claim cannot be reopened. 


ORDER

As new and material evidence has not been presented to reopen the claim of entitlement to service connection for a dental condition, shown as erosion of the enamel of the teeth and attrition, claimed as secondary to service-connected GERD, for VA compensation purposes, the claim remains denied.  


REMAND

Increased rating for GERD and service connection for small bowel obstruction 

The Veteran seeks a higher rating for his GERD and service connection for small bowel obstruction.  He urges that small bowel obstruction is related to an incident in service when his jejunum was ruptured with a pugil stick he was using in combat training.  

At his hearing before the undersigned, the Veteran testified that his symptoms from GERD bothered him virtually daily and included excruciating pain in the lower abdomen when defecating and vomiting.  He stated he now has constant nausea and pain in his upper chest area.  He reported that he takes Metoclopramide, Oxycodone Temazepam for this condition and his severe, intractable gastrointestinal and bowel problems.  

As to his claim of service connection for small bowel obstruction, he urges that he has excruciating pain every time he has a bowel movement.  He has to keep a bucket by the toilet because he also vomits when he goes to the bathroom.  He stated that his bowl problems are extreme and that he has cramps and abdominal pain every time he goes to the bathroom.  He currently gets sick in the morning and in the middle of the night.  He believes he has an obstruction.

Thus, the Veteran endorsed GERD signs and symptoms that are of increased severity in comparison to the findings noted on the most recent examination in August 2011, the focus of which was unemployability.  A contemporaneous examination would be of assistance in adjudicating the claim.  

Also, as to his claim for service connection for small bowel obstruction status post surgical repair of ruptured jejunum, the record reflects that while a January 2005 examination suggested subacute small bowel obstruction, a June 2006 follow-up examination found no such obstruction.  It was noted that when the Veteran initially injured his jejunum in service, he was readmitted shortly after his initially treatment for what was thought to be small bowel obstruction.  This spontaneously resolved.  

The most recent VA examination report in August 2011 does not address whether there is current small bowel obstruction but does include a diagnosis of irritable bowel syndrome (IBS).  An examination addressing whether there is current disability of small bowel obstruction or other relevant disability related to the in service event or service-connected disability with an etiology opinion would be of assistance in adjudicating the claim.  

As the Veteran has testified that he receives his ongoing treatment at VA, updated treatment records should be associated with the claims folders.  

Dental treatment

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2013). 

In this case, the claim of entitlement to service connection for a dental disability for purposes of VA outpatient treatment has not been adjudicated by the RO or referred to VHA for a determination on the relevant questions.  Accordingly, the Board finds that remand, rather than referral, is appropriate. 

A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish a 38 C.F.R. § 3.159(b) notice letter on the claims, including details of 38 C.F.R. § 3.310.  

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the current degree of severity of his GERD.  The claims folder and any pertinent evidence in Virtual VA and VBMS that is not included in the claims folder should be made available to and reviewed by the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes.

The physician is also asked to determine the nature and etiology of any small bowel obstruction or similar disability present during the period of the claim (other than the already service-connected GERD).  The claims files and any pertinent evidence in Virtual VA and VBMS that is not included in the claims files must be made available to and reviewed by the physician.

Following the examination of the Veteran and a review of his pertinent history, for any identified small bowel obstruction or similar disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to service or due to service-connected GERD. 

The physician must provide the supporting rationale for all opinions expressed.  If the physician is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the above issue on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

5.  Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

6.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, adjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


